DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to the Election/Restriction has been received. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Election/Restrictions
Applicant’s election of Invention 1, claims 1-9 in the reply filed on 7/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/21 being considered by the examiner.
Drawings
The drawings submitted on 2/4/21 has been accepted. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallin (US Publication 5,670,270).
Regarding claim 1, the Wallin reference discloses solid oxide fuel cell comprising an anode that includes a porous layer including an electron conductive ceramics and an oxygen ion conductive ceramics ([YSZ]). The porous layer of the anode being impregnated with an anode catalyst, an electrolyte layer that is provided on the anode and includes a solid oxide having oxygen ion conductivity (Abstract); and a cathode that is provided on the electrolyte layer  and has a porous layer including an electron conductive ceramics and an oxygen ion conductive ceramics (YbSZ), the porous layer of the cathode being impregnated with a cathode catalyst (Abstract).  
Regarding claim 2, the Wallin reference discloses the solid oxide fuel cell wherein the cathode catalyst is an oxide of Pr (Example 2).
Regarding claim 4, the Wallin reference discloses The solid oxide fuel cell as claimed in claim 1, wherein porosities of the porous layer of the anode and the porous layer of the cathode are 20 % or more (6:45-50).  
Regarding claim 5, the Wallin reference discloses The solid oxide fuel cell as claimed in claim 1, wherein thicknesses of the anode and the cathode are 1 micron or more (6:55-65).  
Regarding claim 6, the Wallin reference discloses the solid oxide fuel cell as claimed in claim 1, wherein a cross section area ratio of the electron conductive ceramics and the oxygen ion conductive ceramics in the porous 22Docket No.: 0855.1063 layers of the anode and the cathode is 1:3 to 3:1 (4:55-60; discloses 1:1 ratio).  
Regarding claim 7, the Wallin reference discloses. The solid oxide fuel cell as claimed in claim 1, wherein the electron conductive ceramics of the porous layer of the anode and the electron conductive ceramics of the porous layer of the cathode are a perovskite-type oxide expressed by a composition formula of ABO3 where an A site is at least one selected from a group consisting of Ca, Sr, Ba, and La, and a B site includes at least Cr (3-4:60-10).  
Regarding claim 8, the Wallin reference discloses the solid oxide fuel cell as claimed in claim 1, further comprising a support of which a main component is a metal, wherein the anode is provided on the support (silver mesh; 10:5-10).  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wallin (US Publication 5,670,270).
Regarding claim 3, the Wallin reference discloses the solid oxide fuel cell as claimed in claim 2 wherein an average grain diameter of the oxide of Pr to be 0.1-20 microns.  For the oxide of Pr of 0.1 microns diameter, the Wallin reference rejection is anticipated. For the diameters outside of the range, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallin (US Publication 5,670,270) in view of Christie et al. (US 2006/0127749).
Regarding claim 9, the Wallin reference discloses the solid oxide fuel cell comprises the support to be a silver mesh but is silent in disclosing further comprising a mixed layer between the support and the anode, wherein the mixed layer has a structure in which a metallic material and a ceramics material are mixed with each other. The Christie et al. reference discloses porous current collector layers made of metallic oxide (ceramic) surface deposited on metal conductor (Abstract). The current collector layers disclosed by the Christie et al. reference has a mixed metal and ceramic material (intermediate layer) on a metal conductor (metal support). The current collector layers is superior to the known silver mesh current collector, since silver is known to evaporate during use which decreases longevity of the device ([0004]). Therefore, it would have been obvious before the effective filing date of the invention to provide porous current collector layers made of metallic oxide (ceramic) surface deposited on metal conductor (Abstract) forming two layer (as seen in Fig. 3) for the support disclosed by the Wallin reference in order to prolong the life of the fuel cell.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725